Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
Claim(s) 1, 3, and 15 are rejected under 35 U.S.C. 102a2 as being anticipated by Fukae 10,994,189.
As set forth in the previous office action;
“Fukae shows a baseball catcher’s mitt comprising a mitt portion 4 configured to catch a pitched baseball and having stitching 3 and a wrist strap 11a on the back as shown in fig. 4. 22 of fig. 3 can be considered a leather pouch having a plurality of leather loops located on the periphery of the pouch which loops are coupled to the stitching on the back of the catcher’s mitt and a D-ring located on the periphery of pouch, that which D-ring is coupled to the wrist strap on the back of the catcher’s mitt;

    PNG
    media_image1.png
    661
    849
    media_image1.png
    Greyscale


Pouches 8 and 9 in fig. 5 is considered to meet the limitations of a second pouch as called for in claim 16.

Claim Rejections - 35 USC § 103
	Claims 2 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukae In view of Jones 9,844,693.
	As set forth in the previous office action;
	“Claims 2, 17 and 18 call for the combination of various weight ranges to be contained a pouches on the catcher’s mitt. Such a weight is interpreted as a separate independent element that is added to the pouch. It is well-known to add to gloves for training purposes and to provide a pouch to allow them to be conveniently added or contained. Jones teaches adding a plurality of pouches and weight 16 to a glove. Such would require the addition of a pouch and a weight to the exterior of element 2 of Fukae at positions were weight is desired for the intended training purposes. As such, to have done so would have been obvious for training purposes to selectively make the glove heavier where desired.  The amounts of weight recited in the claims is considered an obvious matter of design choice depending on the desired weight of the glove in a particular area. These values have not been shown to be critical.” 

 
Conclusion
Applicant's arguments filed 3/24/22 have been fully considered but they are not persuasive. 
Applicant’s cancellation of claims 16 and 17 overcoming the rejection under 35 U.S.C. § 112 is noted. 
	With respect to Fukae, applicant argues that nowhere is there any disclosure or even the slightest hint of a pouch and that the opening of 22 cannot be considered a“pouch”.  Yet he fails to disclose what structure of something being described as  a “pouch” would have.  In cases such as this were the claim is devoid of any recitation of structure, one first looks to an explicit definition in the specification then to the common definition.  While the specification uses the term pouch to describe examples, it does not offer any explicit definition.  As such, what structure is implied by the term must rely on its ordinary definition.  In doing so we find, “a small bag or other flexible receptacle, typically carried in a pocket or attached to a belt.” As such, we must apply the broadest reasonable interpretation of the term to be just some sort of flexible receptacle.  Since the hole of 22 represents a flexible opening capable of receiving other things and is clearly made of leather, the ground for rejection is not unreasonable. No structure is recited in the claim that distinguishes over the opening of Fukae by merely describing such a feature as a “pouch”.  Hence, the grounds for rejection remains. 
Claims 2 and 18 broadly call for the combination an accessory and a weight.  The functional recitation that such can be inserted into the pouch is merely intended us and imparts no new structure over the applied art.  Since there is no structure recited between the pouch and weight element such as how they are shaped or secured, there exist no structure that can be relied upon to distinguish over the applied art.  Jones teaches applying pouches with weight to a glove such as that of Fukae is desirable in such sports gloves for exercise and training.  To have added such pouches to a back surface part 2 of Fukae would have been obvious for the taught purpose. Such is an alternative interpretation of Fukae over that required to meet the limitations of claim 1 in that it requires one to add the pouches 16 of Jones to the back part 2 of Fukae as oppose to adding weight to his opening 22.  Such an interpretation is more reasonable to meet broad scope of applicant’s claimed invention.  Here it is not material to the claim how or where the weight is applied and merely requires such to be broadly combined.  Such a broad combination of weights in sports gloves is considered fairly taught.  Where applicant argues that his combination of the applied art would result is pockets that are inseparable.  The examiner does not agree where the combination suggested by the rejection would result in adding such pockets to the backside 2 of Fukae that is separable from the front portion 1.  Hence, since no structure recited in the broad claims can be relied upon to distinguish over the combined art, the grounds for rejection remains. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. 
If attempts to reach the examiner by telephone are unsuccessful, communication via email at the above address may be found more effective. Where current PTO internet usage policy does not permit an examiner to initiate communication via email, such are at the discretion of the applicant.  However, without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/           Primary Examiner, Art Unit 3711